Dismissed and Memorandum Opinion filed January 29, 2004








Dismissed and Memorandum Opinion filed January 29,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01434-CV
____________
 
RUTH G. BRADFIELD, Appellant
 
V.
 
ENGLEWOOD PLACE TOWNHOMES, Appellee
 

 
On Appeal from County Court at
Law No. 4
Harris County, Texas
Trial Court Cause No.  804,148
 

 
M E M O R A N D U M  
O P I N I O N
On January 5 , 2004, the parties
filed an agreed motion to dismiss because appellant no longer desires to
prosecute her appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 29, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.